Citation Nr: 0312942	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  97-28 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic seizure 
disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for a chronic 
respiratory disorder, to include bronchial asthma.

4.  Entitlement to a total rating due to individual 
unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
September 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the North Little Rock, 
Arkansas, Department of Veterans Affairs (VA), Regional 
Office (RO).  In a November 1996 rating decision, the RO 
denied service connection for an acquired psychiatric 
disorder to include PTSD, a chronic respiratory disorder to 
include bronchial asthma, and a chronic seizure disorder.  

The veteran presented testimony at an RO hearing in June 1997 
and at a Travel Board hearing held by the undersigned 
Veterans Law Judge at the RO in May 1999.

In August 1999, the Board remanded the case to the RO for 
additional development.  In the remand the Board observed 
that, in November 1996, the RO denied entitlement to service 
connection on a direct basis for a claimed seizure disorder.  
However, a review of a statement received from the veteran in 
September 1996 and her June 1997 RO hearing testimony 
revealed that the veteran referred solely to this issue in 
the context of entitlement to benefits under 38 U.S.C.A. § 
1151 (West 2002) (the veteran's claimed "seizures" are 
apparently secondary to withdrawal from medications 
prescribed for her psychiatric disorder).  Later, entitlement 
to benefits under 38 U.S.C.A. § 1151 was formally denied by 
the RO, in a February 1998 rating decision.  The veteran did 
not file a timely notice of disagreement with that decision.  
Inasmuch as the veteran had not formally withdrawn her 
seizure disorder claim, the Board remand instructed the RO to 
ask the veteran to clarify whether she was seeking 
entitlement to VA compensation for her claimed seizure 
disorder on the basis of direct service connection or under 
38 U.S.C.A. § 1151.  If the veteran was no longer seeking 
direct service connection for a seizure disorder, the RO was 
to request that the veteran withdraw in writing that issue 
from appellate consideration in accordance with 38 C.F.R. § 
20.204 (2002).  In August 1999 and December 2000 letters, the 
RO asked the veteran to clarify the seizure disorder issue as 
instructed by the remand.  The veteran did not clarify her 
intent nor did she withdraw her claim seeking direct service 
connection for a seizure disorder; thus, issue remains on 
appeal.

Subsequently, in a September 1999 rating decision, the RO 
denied entitlement to TDIU; the veteran perfected an appeal.  
This issue, along with service connection for a chronic 
respiratory disorder, to include bronchial asthma, is 
addressed in the REMAND portion of this decision.  

The Board notes that the veteran appointed James W. Stanley, 
Jr., attorney-at-law, as her representative.  VA revoked Mr. 
Stanley's authority to represent VA claimants, effective from 
October 10, 2001.  In a letter April 7, 2003, the veteran was 
given notice of this development and advised of the options 
that she had with respect to representation.  The veteran did 
not respond, so the Board assumes that she will represent 
herself in this appeal. 


FINDINGS OF FACT

1.  VA has notified the appellant of the evidence needed to 
substantiate her claims and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims addressed in this decision.

2.  There is no competent medical evidence linking a claimed 
seizure disorder to active-duty service.

3.  The veteran did not engage in combat with the enemy.

4.  The record includes a medical diagnosis of PTSD, 
competent evidence that supports the veteran's assertion of 
in-service incurrence of the stressful event of a personal 
assault, and medical evidence of a nexus between diagnosed 
PTSD and the stressful event of personal assault in service.


CONCLUSIONS OF LAW

1.  Claimed chronic seizure disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  With resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted and became 
effective.  The VCAA essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the VCAA statutory changes.  See 66 Fed. Reg. 45,620-32 (Aug. 
29, 2001).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.



The Board also notes that VA has changed the criteria set 
forth in 38 C.F.R. 
§ 3.404(f) pertaining to service connection for PTSD twice 
during the pendency of this appeal.  The first amendments 
became effective on June 18, 1999.  See Direct Service 
Connection (Post-Traumatic Stress Disorder), 64 Fed. Reg. 
32,808 
(June 18, 1999).  The second amendments became effective 
March 7, 2002.  See Post-Traumatic Stress Disorder Claims 
Based on Personal Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 
7, 2002) (codified as amended at 38 C.F.R. § 3.304(f) 
(2002)).  The 1998 and 1999 criteria for evaluating PTSD 
claims are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1998), (2002).  The 1999 amendments primarily codified the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997), 
and brought 38 C.F.R. § 3.304(f) in line with the governing 
statute, 38 U.S.C.A. § 1154(b) (West 1991), which relaxed 
certain evidentiary requirements for PTSD claimants who have 
combat-related stressors.  The Board notes that the 2002 
amendments codified manual procedures pertaining to PTSD 
claims resulting from personal assault.  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991) and the 1998 and 1999 criteria 
for evaluating PTSD claims are substantially the same or 
codify the pre-existing manual procedures for personal 
assault claims, they are, therefore, applicable law under the 
holding in Karnas, supra.  38 U.S.C.A. § 5107 (West 2002).  

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the service-connection 
claims for a claimed seizure disorder and for a claimed 
psychiatric disorder to include PTSD, as VA has complied with 
the notice and duty to assist provisions of the VCAA.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the Board notes that collectively, 
in a May 1997 statement of the case (SOC), SSOCs issued in 
July 1997, July 2002 and November 2002, the hearing officer's 
and the Veterans Law Judge's statements, and various letters 
to the veteran, VA has advised her of the information needed 
to substantiate her service-connection claims.  The veteran 
was advised that she needed to provide medical evidence 
establishing a diagnosis of the claimed seizure disorder and 
a link to service or a diagnosis of PTSD, credible supporting 
evidence that the claimed in-service PTSD stressor occurred, 
and a link, established by medical evidence, between current 
symptomatology and claimed in-service stressor(s) and that VA 
would obtain identifiable medical records and service 
personnel records.  

In compliance with the Board remand, in an August 1999 
letter, the Board observes that, the RO asked the veteran to 
identify both VA and non-VA healthcare providers and to sign 
release forms to obtain non-VA medical records and to clarify 
whether she was seeking entitlement to VA compensation for a 
claimed seizure disorder on the basis of direct service 
connection or under 38 U.S.C.A. § 1151.  If she was not 
seeking direct service connection, the veteran was to so 
state on an enclosed VA Form 21-4138, so that the issue could 
be withdrawn from appellant consideration.  A December 2000 
VA Form 119, Report of Contact, reflects that the veteran 
indicated that she did not know if she was claiming direct 
service connection for a seizure disorder or compensation for 
a seizure disorder under 38 U.S.C.A. § 1151 and she asked 
that VA send her a letter explaining the status of her 
appeals.  In December 2000, the RO responded by: indicating 
that they had requested copies of her medical records from 
the Social Security Administration (SSA); reiterating that 
she needed to clarify whether she was claiming direct service 
connection for a seizure disorder because it was incurred in 
or aggravated in service or if she was claiming a seizure 
disorder based on VA Medical Center treatment under 
38 U.S.C.A. § 1151 and, if she was not seeking direct service 
connection, to return an enclosed VA Form 21-4138 so stating; 
and giving her notice that, when the SSA records had been 
received, another SSOC would be mailed to her.  She did not 
respond or return the enclosed VA Form 21-4138.  In a June 
2001 letter, the RO advised the veteran of the provisions of 
the VCAA, informed her of the information already obtained, 
informed her that VA had requested copies of her service 
personnel records and SSA records, requested a statement 
informing VA if she wished to withdraw her request for 
service connection for a seizure disorder on a direct basis, 
and gave her 60 days to supply additional evidence pertinent 
to her claims.  The RO obtained the SSA and service personnel 
records.  During the pendency of this appeal, both the 
veteran and her former attorney provided additional argument.  
In addition, the veteran supplied lay statements from her ex-
husband, two of her sons and her niece, J. Y, in support of 
her claims.  In July and November 2002, the RO readjudicated 
the appellant's claims and issued SSOCs.

Given the foregoing, the Board finds that VA has 
substantially complied with the Board's August 1999 remand.  
See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 (1998) 
where Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With regard to VA's duty to assist, the Board finds that all 
relevant and available service and post-service VA medical 
records, service personnel records, non-VA, VA, and SSA 
medical records and evaluations, the birth certificate for 
the veteran's first daughter, and VA examination reports 
dated in July and October 1996 have been associated with the 
claims file.  The veteran and her former attorney have been 
given the opportunity to supplement the record on numerous 
occasions.  Transcripts of the veteran's testimony at her RO 
and Travel Board hearings and additional statements from the 
veteran, her attorney, and her family members have been 
associated with the claims file.  Furthermore, the Board is 
not aware of the existence of additional relevant evidence 
that could serve to establish service connection for claimed 
seizure and psychiatric disorders to include PTSD.  

In light of the foregoing, the Board finds no prejudice to 
the veteran in this case by proceeding with the adjudication 
of the veteran's claims for service connection for claimed 
seizure and psychiatric disorders to include PTSD, as VA has 
complied to the extent possible with the notice and duty to 
assist provisions of the VCAA.  Moreover, in light of the 
fact that the veteran has not been diagnosed with a seizure 
disorder and the Board's decision granting service connection 
for PTSD, the Board finds that there has been no prejudice to 
the veteran in this case that would warrant further notice or 
development, her procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2002).  Where a 
veteran who served for ninety days or more during a period of 
war (or during peacetime service after December 31, 1946) 
develops certain chronic diseases, such as psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2002).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  Further, if a condition noted during service is 
not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. 
§ 3.303(b).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required." Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Claimed Seizure Disorder

The veteran has no current medical diagnosis of a seizure 
disorder.  Thus, she fails to satisfy the first element of a 
claim, that is, a current disability, and her claim for 
service connection fails.  Even assuming that the veteran has 
a seizure disorder, there is no competent medical evidence 
linking the claimed seizure disorder to service.  

Service medical records do not reflect complaints or 
diagnosis of, or treatment for, a seizure disorder.  The 
veteran's claim appears to be based on her contention that VA 
medical personnel in late 1994 failed to recognize her 
emotional state, made a faulty diagnosis, over utilized 
medication, and failed to recognize that her medication was 
causing adverse affects, all of which relate to events with 
their onset more than 31 years after discharge from active 
duty.  

At a VA neurological examination in October 1996, the veteran 
reported that her paroxysmal episodes began in August 1994, 
after she discontinued taking Xanax.  She indicated that the 
episodes begin without warning, occur 2 to 3 times per month 
and consist of a dream-like state lasting from 5 to 15 
minutes.  The veteran stated that splashing cold liquids on 
her face or smelling an alcohol-soaked swab could abort the 
"spells."  During such episodes, the veteran stated that 
she could do fairly complex activities, such as drive a car.  
Usually, when they begin while she is driving, the veteran 
stated that she pulls over to the side of the road.  She had 
no documented loss of consciousness and no focal neurological 
symptoms with her claimed seizures.  The veteran said that 
she got short of breath with her attacks and sometimes had 
tingling of her hands and feet.  She described feeling very 
anxious and "phobic."  There were no particular provocative 
factors that she had been able to identify or history of 
headaches, paresis or other focal neurological symptoms.  She 
complained of decreased memory, but denied a history of head 
trauma, meningitis or central nervous system insults.  A 
private computed tomography (CT) scan of the head done in the 
1980s was normal.  On examination, the veteran was alert, 
attentive, cooperative, and oriented to person, place and 
time.  Her recall seemed to be good.  Neurological clinical 
findings were essentially normal.  Sensory examination was 
normal.  Deep tendon reflexes were normal and were 2+ and 
symmetrical; Achilles tendon jerks were 1+ and symmetrical.  
Following the examination, the examiner had the veteran 
hyperventilate for 30 seconds and all of her symptoms were 
completely reproduced.  She became very anxious, began to 
wring her hands, and stood up from the chair.  When 
instructed to go to the sink and put water on her face, she 
did it promptly and was able to follow other commands.  She 
was able to recall a nursery rhyme and later recall it when 
asked about it.  The diagnosis was paroxysmal episodes as 
described above with a normal neurological examination.  The 
examiner opined that, based on her history, observation of 
the episode that she experienced with a brief period of 
hyperventilation, and normal neurological examination as well 
as her MMPI findings, he believed that it was doubtful that 
she had epileptic seizures.  

Private medical records received from SSA indicate that, in 
the 1990s, the veteran suffered from panic attacks.  They do 
not reflect a diagnosis of a seizure disorder.  At a February 
1999 SSA mental status examination and evaluation of adaptive 
functioning performed by Sam Boyd, Ph.D., the veteran 
reported that she had been in therapy off and on for as long 
as she could remember.  She stated that she was last in 
outpatient mental health treatment at the VA in 1994 and 
added that her doctor "almost killed her with medication."  
The veteran also indicated that she sometimes left the store 
and left her cart full of groceries or purchases sitting in 
the store without paying for them, because she became 
agitated while standing in line.  The diagnoses included 
panic disorder with agoraphobia and histrionic personality 
disorder.  Although the VA examiner indicated that he had 
reviewed the claims file, the SSA examiner had not.  Neither 
the VA examiner nor the SSA examiner diagnosed a seizure 
disorder nor offered an opinion linking one to service.

The only evidence the veteran has submitted that supports her 
service-connection claim for a seizure disorder is her own 
statements.  She, as a layperson, with no apparent medical 
expertise or training, and is not competent to comment on the 
presence, or etiology, of a medical disorder.  Rather, 
medical evidence is needed to that effect.  See Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Espiritu, 2 Vet. App. at 
494-95 (holding that laypersons are not competent to offer 
medical opinions).  Thus, the veteran's statements do not 
establish the required evidence needed, and the claim must be 
denied.

As noted above, there is no medical evidence of record of a 
current diagnosis of a seizure disorder, or medical evidence 
establishing a relationship between such claimed disorder and 
service.  The veteran offers only lay opinion as to diagnosis 
and nexus to service, which is insufficient for establishing 
a service connection claim, and, thus, the appeal must be 
denied.

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim for service connection for a claimed seizure 
disorder; the doctrine is inapplicable.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

The veteran contends that she currently suffers from PTSD as 
a direct result of a personal assault, or rape, by an 
enlisted soldier in June 1962, during her active service.  
She specifically contends that she sought to ascertain 
whether she was pregnant, but did not tell service medical 
personnel of the personal assault.  The veteran contends that 
she did not tell her commanding officer or first sergeant of 
the assault because her rapist had threatened her if she told 
anyone.  But she did tell her niece, J. Y., who told her to 
take a shower.  She did not tell anyone else about the 
assault until after her discharge from service.  The veteran 
further contends that her last performance appraisal in 
service of "unknown" is a manifestation of this assault and 
that she experienced other behavioral problems in service and 
soon after service.  She did not report the in-service sexual 
assault to a medical provider until April 1996, when she told 
a counselor at the Vet Center.

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2002); 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. 
§ 3.304(f)); see also Cohen, 10 Vet. App. at 138 (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

Specifically, to establish entitlement to service connection 
for PTSD under the former regulation, the veteran must submit 
"...medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304 (1996).  
Under the revised regulation, the veteran must submit 
"...medical evidence diagnosing the condition in accordance 
with Sec. 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (hereinafter M21-1).  Because 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.  Therefore, alternative evidence must be 
sought.  The M21-1 includes a sample letter to be sent to the 
veteran, asking her to provide detail as to any treatment she 
had received, any family or friends she had communicated with 
concerning this claimed personal assault, and any law 
enforcement or medical records pertaining to the alleged 
assault.  M21-1, Part III, 5.14 (April 30, 1999).  In 
particular, the Board observes that the Court held in Patton 
v. West, 12 Vet. App. 272 (1999), that the provisions in M21-
1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998) (5.14 is a 
substantive rule and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in-
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the-
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2002); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence, which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

In this case, there is no objective evidence that the veteran 
"engaged in combat with the enemy."  See VAOPGCPREC 12-99.  
The veteran's DD Form 214 does not indicate references to 
combat, but reflects that the veteran was a personnel 
specialist.  Her Form DA 20 shows that she was a company 
clerk and was stationed at Fort McClelland, Alabama from 
August 1961 until her discharge due to pregnancy in September 
1962.  She earned no decorations, medals, badges, ribbons, or 
awards.  Nor does the veteran allege that the claimed in-
service stressful event of a personal assault was related to 
combat with the enemy in service.  For these reasons, the 
Board finds that the veteran did not engage in combat with 
the enemy and that the reported stressor is not claimed to be 
related to combat.

Because the veteran did not engage in combat with the enemy, 
her lay testimony alone is not enough to establish the 
occurrence of the alleged stressor of personal assault.  
However, after a review of the evidence, the Board finds that 
the service records and other evidence of record is 
sufficient to raise a reasonable doubt as to whether the 
alleged stressor of a personal assault occurred in June 1962 
during the veteran's active duty service.  The Board has 
specifically considered behavior changes that occurred at the 
time of the incident, or soon thereafter, as indicated by the 
M21-1, which may indicate the occurrence of an in-service 
stressor.

The M21-1 contemplates that visits to a medical clinic 
without a specific diagnosis or specific ailment and 
pregnancy tests around the time of the incident are behavior 
changes occurring at the time of the incident that might 
indicate a stressor.  At an August 1962 gynecological (GYN) 
annual examination, the veteran denied any missed periods but 
did complain of early morning nausea.  She denied being 
married but wore a wedding ring.  The veteran testified that 
a girlfriend had told her to wear a wedding band, so that if 
she was pregnant, it would look all right.  After further 
questioning, the examiner confronted the veteran with the 
suspicion that she was pregnant and she changed her story, 
stating that her last period was in June and that she wanted 
the test to see if the examiner could tell if she was 
pregnant.  At a September 7, 1962 clinic visit, the veteran 
reported that she had had no period since June 15, 1962.  She 
still wanted to know if she was pregnant.  The impression was 
intrauterine (IU) pregnancy probable.  Five days later, it 
was confirmed that she was 12 to 14 weeks pregnant and a 
Notification of Pregnancy form was completed indicating that 
the veteran was pregnant, approximately 12 weeks gestation, 
and that her last menstrual period was June 15, 1962.  It was 
recommended that she be separated from the service.

Changes in performance and performance evaluations are 
behavior changes contemplated by M21-1 that might indicate a 
stressor.  The only specific or quantified measures of the 
veteran's performance during the period following the alleged 
personal assault is a September 1962 Performance Report which 
reflects the veteran's conduct and efficiency was 
"Unknown," in sharp contrast to the two previous 
performance reports which listed "Excellent" in both 
categories.  This report was based on the period from July 18 
to September 19, 1962, after she suspected she might be 
pregnant, was determined to be pregnant, and was discharged 
for that pregnancy.  Moreover, the veteran was discharged 
from service in September 1962, well before the end of her 
four-year service agreement.  The veteran testified that her 
first sergeant and the company commander had noticed changes 
in her behavior.  They told her that she wasn't doing her 
work right but did not want to give her a bad rating, so just 
put unknown.  It appears that a change in behavior in service 
occurred around the time of her first missed menstrual 
period.  The record also reflects that the veteran's personal 
conduct toward the end of service changed dramatically, she 
became a "party pooper," was afraid to be alone in the 
office, had poor concentration, had to redo work, and was 
afraid to go out at night.  

Evidence of overeating is also a behavior change indicated by 
M21-1 as behavior that might indicate a stressor.  In this 
case, the evidence shows treatment for depression, anxiety, 
and panic attacks, on and off, for nearly thirty years and 
obesity in the early 1990s.  Her post-service behavior is 
documented by lay statements from family members and non-VA 
and VA medical treatment records.  This tends to indicate a 
behavioral change consistent with the occurrence of a 
stressful event in service.

Evidence of breakup of a primary relationship is also a 
behavior change indicated by M21-1 as behavior that might 
indicate a stressor.  In this case, she told the July 1996 VA 
examiner that she had actually planned to marry a guy from 
her home town and she had wanted to be a virgin when she got 
married.  But because of the rape, she could not go back and 
therefore she married someone else as soon as she could.  
This tends to indicate a behavioral change consistent with 
the occurrence of a stressful event in service.    

The veteran has testified under oath at two personal hearings 
regarding the incurrence of a rape in service in June 1962.  
The Board finds that, although the veteran does not recall 
the exact date of occurrence of the in-service rape, her 
essential testimony regarding this event, as well as other 
significant facts she reported, are consistent with the 
service medical record evidence and other corroborative 
evidence.  The veteran's testimony includes that she did not 
have a problem with depression prior to service; that she was 
raped in service in June 1962; that she did not report the 
assault, except to her niece J. Y., but she did try to 
ascertain if she was pregnant; that her behavior changed in 
service, including avoidance of men and going out at night, 
sleeplessness, and poor job performance prior to discharge 
from service; that she told her first husband about the rape 
when she married him, that her first daughter was the product 
of that rape and was born in March 1963, and that she first 
mentioned the assault to a counselor at the Vet Center in 
1996.  The other evidence of record does not otherwise 
demonstrate that the veteran's essential testimony is not 
credible.  The post-service medical evidence of record tends 
to corroborate the veteran's testimony as it reflects that 
the veteran initially reported the occurrence of an in-
service rape to her first husband and her niece and that her 
niece told the veteran to wash herself thoroughly and to make 
sure that she did not have any semen in her, as corroborated 
by their lay statements.
 
Based on this evidence, the Board finds that the service 
records and other evidence of record is sufficient to raise a 
reasonable doubt as to whether the alleged stressor of a 
personal assault occurred in June 1962 during the veteran's 
active duty service. Resolving reasonable doubt on this 
question in the veteran's favor, the Board finds 
that the reported stressor of a personal assault occurred in 
June 1962.  38 C.F.R. 
§ 3.102.

The record includes a medical diagnosis of chronic PTSD, 
delayed (non-combat - rape) and medical evidence of a nexus 
between diagnosed PTSD and the stressful event of personal 
assault in service, the two additional elements required to 
establish a claim for service connection for PTSD.  38 C.F.R. 
§ 3.304(f).  A July 1996 VA examiner noted that he had 
reviewed the claims file and the veteran's June 1994 
statement in support of her claim.  The latter told of having 
depression, nightmares, anger, fear, panic attacks, inability 
to breathe, inability to trust others, lack of interest, mood 
swings, lack of friends, feeling guilty, suicidal ideations, 
sleeplessness, and leaving and quitting jobs due to 
unexplained actions.  The veteran explained that she never 
discussed having been raped, because she was afraid her 
daughter would find out.  The examiner noted that a progress 
note from the McClelland Army Hospital noted that the veteran 
was pregnant when they did a routine examination while in 
service.  She also had seen a counselor at the Vet Center in 
April and May 1996.  The veteran described her rape, 
indicated that she had wanted to make a career out of the 
Army, but added that she ended up pregnant and had to leave 
the service when they found out that she was pregnant.  The 
pregnancy resulted in a daughter.  After service she tried 
different jobs but something would happen and trigger an 
emotional reaction and she would have one of her spells.  
This would trigger bad memories and she would have to leave 
because it would upset her so much and she could not work.  
The veteran indicated that she had problems with sexual 
activity from the very start of her marriage.  She had 
actually planned to marry a guy from her home town and she 
had wanted to be a virgin when she got married, but because 
of the rape, she could not go back and therefore she married 
someone else as soon as she could.  The veteran never told 
anyone in service about the rape.  After an examination, the 
examiner diagnosed the veteran with chronic PTSD, delayed 
(non-combat - rape), major depressive disorder secondary to 
her PTSD, and rule out generalized anxiety disorder.  The 
examiner added that the veteran gave ample stressors and 
ample symptomatology to make a PTSD diagnosis.

As indicated, the record includes a medical diagnosis of 
PTSD, competent evidence that supports the veteran's 
assertion of in-service incurrence of the stressful event of 
a personal assault, and medical evidence of a nexus between 
diagnosed PTSD and the stressful event of personal assault in 
service.  For these reasons, and with the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's diagnosed PTSD was incurred in service.  38 
U.S.C.A. §§ 1131,
5107, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f), 4.125(a).


ORDER

Service connection for PTSD is granted.

Service connection for a chronic seizure disorder is denied.


REMAND

As noted earlier, the VCAA eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim; however, VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  The 
medical examination and etiology opinion requested below are, 
in part, to comply with this provision.

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure compliance with the 
VCAA, it is the Board's opinion that an examination is 
warranted for the purpose of determining whether the veteran 
has a respiratory disorder that began during or as the result 
of some incident of active service.

In this regard, the Board observes that that an October 1996 
VA examiner diagnosed the veteran with bronchial asthma and 
allergic rhinitis.  Service medical records show treatment 
for an upper respiratory infection, sore throats and colds 
and reveal that she was given Benadryl.  The veteran 
testified that she began receiving allergy shots for similar 
symptoms within one year after her discharge from active duty 
and post-service records from the mid-1975s show continuing 
treatment and hospitalization for asthma, bronchitis, 
sinusitis, and rhinitis.  The veteran testified that she was 
unable to obtain records from the two doctors, who had 
treated her in the 1960s, as their records were no longer 
available or had been retired.  Except to say that no 
asbestos- or chemically-related lung disease was found, the 
October 1996 examiner did not comment on whether the 
diagnosed disorders were related to service.

Finally, the Board observes that the contentions raised on 
appeal and the establishment of an initial rating for PTSD 
are so closely tied together with each other and the issue of 
entitlement to TDIU that a final decision on the latter issue 
cannot be rendered until a decision on the service connection 
issue has been rendered, and thus are "inextricably 
intertwined."  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  The Board must therefore defer action on the issue 
of entitlement to TDIU at this time.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should schedule the veteran 
for a comprehensive VA examination to 
assess the nature and etiology of a 
claimed respiratory disorder (s), to 
include bronchial asthma and allergic 
rhinitis.  All tests and studies deemed 
necessary should be accomplished.  The 
claims file and a copy of this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  After reviewing 
the claims file and examining the 
veteran, the examiner should determine 
whether the veteran has a current 
respiratory disorder(s).  If there is a 
respiratory disorder(s), the examiner 
should determine the etiology and the 
nature and extent of such disorder(s).  
For each identified disorder, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent or more probability) that 
such disorder began during, or was 
aggravated (worsened), as the result of 
some incident of active service.  The 
rationale for any opinion and all 
clinical findings should be reported in 
detail.

2.  Then, in light of the additional 
evidence of record and in conjunction 
with the entire record, the RO should 
readjudicate the issue of entitlement to 
service connection for a respiratory 
disorder(s).  

3.  Thereafter, the RO should schedule 
the veteran for a comprehensive 
examination(s) to ascertain whether her 
service-connected disability(ies), 
together or alone, including PTSD, render 
the veteran unemployable.  

4.  After completion of the above, and a 
review of the entire record, the RO 
should readjudicate the intertwined issue 
of entitlement to a TDIU.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case, and afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.

The purpose of this REMAND is to obtain additional 
information and afford the veteran due process.  The Board 
does not intimate any opinion as to the merits of this case, 
either favorable or unfavorable, at this time.  No action is 
required of the veteran until she receives further 
notification from the RO.  The Board notes that the veteran's 
cooperation in reporting for any scheduled examination is 
essential to her appeal, and that any failure to report may 
result in a denial of her claims.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



